Citation Nr: 0315241	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss disability of the left ear.  

2.  Entitlement to an increased rating for psychiatric 
disability, currently rated 30 percent disabling.  

(The additional issues of entitlement to service connection 
for hearing loss disability of the right ear; entitlement to 
an increased rating for chorioretinitis with blindness of the 
left eye, and entitlement to a compensable rating for a 
fungal infection of the toenails of both feet with tinea 
pedis prior to August 30, 2002, are the subjects of a 
separate decision by a panel of three Veterans Law Judges.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1951 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2003, the appellant and his representative 
appeared at a video conference held before the undersigned 
and testified concerning the two issues which are the subject 
of the present decision.  They also presented testimony at 
that video conference concerning the three other issues 
listed on the cover page.  These additional issues had also 
been the subject of an earlier hearing held in Washington, 
D.C., before another Veterans Law Judge in April 1999.  
Accordingly, pursuant to 38 C.F.R. §§ 19.3 and 20.707, those 
three appellate issues have been assigned to a panel of three 
Veterans Law Judges, including those who presided at the 
veteran's hearings on appeal.  


REMAND

Pursuant to the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board has, in a separate decision, remanded the 
appeal on the issue of entitlement to service connection for 
hearing loss disability of the right ear in order to obtain a 
competent medical opinion concerning the etiology of that 
disability.  The issue of entitlement to an initial 
compensable rating for hearing loss disability of the left 
ear is inextricably intertwined with that issue and must be 
deferred until the service connection issue is resolved.  

Furthermore, the appellant testified at the February 2003 
video conference that his service-connected psychiatric 
disability has increased in severity since the last official 
VA examination.  Accordingly, the Board has determined that 
the veteran should be afforded another VA examination to 
determine the current degree of severity of this disability.  

In addition, after the February 2003 video conference, the 
appellant submitted new evidence relevant to the severity of 
his psychiatric disability and left ear hearing loss 
disability without providing a waiver permitting initial 
consideration by the Board of this new evidence.  

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current degree of severity 
of his service-connected psychiatric 
disability.  Any indicated studies must 
be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  

The rationale for all opinions 
expressed must be provided.

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for an 
increased rating for psychiatric 
disability.

3.  After the appeal seeking service 
connection for hearing loss disability of 
the right ear has been resolved, the RO 
should determine if any additional 
evidentiary development is necessary and 
then, if appropriate, readjudicate the 
claim seeking an initial compensable 
rating for hearing loss disability of the 
left ear.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




